Citation Nr: 0123362	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  90-47 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date prior to February 22, 
1996, for a grant of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an evaluation in excess of 30 percent for 
pes planus, with weak feet, hallux valgus, and degenerative 
changes.

(The issues of entitlement to ratings in excess of 30 percent 
for right and left knee disabilities are the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to June 1959.  

This appeal was previously before the Board in December 1999, 
when a decision was issued that denied, in part, the 
veteran's claim for an increased evaluation of his service-
connected pes planus, with weak feet, hallux valgus, and 
degenerative changes, and denied entitlement to a TDIU.  The 
veteran filed a timely appeal with respect to those issues to 
the U.S. Court of Appeals for Veterans Claims (the Court).  
In January 2001, the veteran's representative and General 
Counsel for the Department of Veterans Affairs (VA) filed a 
Joint Motion for Remand, and for a Stay of Proceedings (Joint 
Motion).  The effect of the Joint Motion, which was granted 
by the Court, was to vacate the December 1999 Board decision, 
and to remand the issues of entitlement to an increased 
evaluation for pes planus, and entitlement to a TDIU, for 
readjudication consistent with the considerations discussed 
in the Joint Motion and in the Order entered by the Court in 
February 2001.  By said Order, the Court vacated the December 
1999 decision, and remanded the case to the Board.

Notably, the December 1999 Board decision also remanded the 
veteran's claims for increased evaluations for his service-
connected right knee and left knee disabilities.  In regard 
to the issues the veteran appealed to the Court, i.e., 
entitlement to an increased evaluation for bilateral pes 
planus, and entitlement to a an earlier effective date for a 
TDIU, the RO was informed that the veteran would be 
represented before the Court by a private attorney.  Of 
record is a duly executed power of attorney reflecting that 
the private attorney's representation is expressly limited to 
the issues on appeal before the Court.  The record also 
indicates that, in regard to the veteran's claims for 
increased ratings for his right and left knee disabilities, 
he continues to be represented by the American Legion.  
Because the four issues on appeal in this case have been 
divided between two representatives, the Board must issue two 
separate decisions for this appeal:  first, a decision 
pertaining to the veteran's claims for increased ratings for 
the right and left knee disabilities, and second, the 
decision below pertaining to the claims based on bilateral 
pes planus and entitlement to an earlier effective date for a 
TDIU.  

Appellate consideration of the issue of entitlement to an 
increased rating bilateral pes planus will be held in 
abeyance pending completion of the development discussed in 
the REMAND portion of this decision.

In July 1999, the veteran gave oral testimony at a video 
conference hearing before the undersigned Member of the 
Board.  At the hearing, he submitted additional evidence 
pertaining to his claim of entitlement to an earlier 
effective date for a  TDIU, and in writing he waived his 
right to have this evidence reviewed by the agency of local 
jurisdiction prior to review by the Board.  See 38 C.F.R. § 
20.1304(c) (2000).  The waiver is valid, and the Board may 
proceed, reviewing all of the evidence of record.  


FINDING OF FACT

Prior to February 22, 1996, it is not factually ascertainable 
that the veteran's service-connected disabilities precluded 
him from securing or following substantially gainful 
employment.  





CONCLUSION OF LAW

An effective date earlier than February 22, 1996, for a grant 
of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.321, 3.400, 4.16 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Applicable regulations provide that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If a veteran is considered 
permanently and totally disabled under these criteria, he or 
she is then awarded a one hundred percent schedular 
evaluation for compensation purposes.  Id.  

If a veteran's disability ratings fail to meet the percentage 
standards referenced above, a TDIU may be granted on an 
extraschedular basis if the veteran is unemployable by reason 
of his or her disabilities, age, occupational background and 
other related factors.  38 C.F.R. § 3.321(b)(1).

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31 (1994).  Entitlement to a total compensation 
rating must be based solely on the impact of the veteran's 
service-connected disability on his ability to keep and 
maintain substantially gainful work.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  In evaluating whether the veteran's 
service-connected disabilities preclude substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the non-
disabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326 (1991).  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
question in a total rating case is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Joint Motion reflects that the basis for the remand is 
for the Board to adjudicate the veteran's claim consistent 
with the requirements of the Court's opinion in Ferraro, 1 
Vet. App. 326, along with applicable VA regulations and other 
binding precedent, with respect to the issue of whether the 
veteran's employment preceding February 1996 provided 
subsistence for him and his family.  The Joint Motion 
expresses that, if on remand the Board denies the claim for 
an earlier effective date for a TDIU, it must provide an 
adequate explanation and cite sufficient evidence in the 
record to support a finding of substantially gainful 
employment.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation and VA's duties have been 
fulfilled in the instant case.  By virtue of a March 1999 
statement of the case, and an April 1999 supplemental 
statement of the case issued during the pendency of this 
appeal, the veteran was given notice of the information and 
medical evidence necessary to substantiate his claim for an 
earlier effective date for a TDIU.  Subsequent to the Court's 
Order vacating and remanding this case to the Board, the 
veteran and his representative were informed that he had 90 
days from May 2, 2001, in which to submit additional argument 
and evidence in support of his appeal.  There is no 
indication that there is any outstanding relevant evidence, 
to include VA medical records, that have not been obtained.  
As the issue here concerns whether the veteran had 
substantially gainful employment prior to February 22, 1996, 
a VA examination is not indicated.  The Board thus concludes 
that a remand for additional development is not warranted as 
there is no reasonable possibility that such assistance would 
aid in substantiating his claim for an earlier effective date 
for a TDIU.  In sum, the facts relevant to this claim have 
been properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993)

With regard to effective dates, the applicable statute and 
regulations provide that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, the claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  
Historically, by April 1991 decision, the Board denied a 
claim by the veteran for a TDIU.  The veteran did not appeal 
the Board's April 1991 decision to the Court, and the 
decision became final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. 
§ 19.104 (1990).  The veteran filed another claim of 
entitlement to TDIU in September 1992.  That claim was denied 
by a December 1992 RO rating decision.  The veteran did not 
appeal the December 1992 RO decision to the Board, and that 
determination became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1992).  The record reflects that since 
the issuance of the Board's April 1991 decision, the 
veteran's service-connected disabilities have met the 
percentage requirements for a TDIU.  

The veteran filed an application for increased compensation 
based on unemployability, which was received by the RO on 
February 1, 1994.  Accordingly, the Board determines that the 
date of claim for a TDIU was February 1, 1994.  By a June 
1998 decision, the RO granted entitlement to a TDIU, and 
assigned February 22, 1996, as the effective date for TDIU, 
which the evidence showed was the day after the termination 
of the veteran's last full-time employment.  

As noted in the Board's December 1999 decision, the record 
reflects that the veteran has had significant disabilities of 
the knees and feet which have limited his physical activities 
during all times relevant to this appeal.  Service connection 
is also in effect for peptic ulcer disease.  In a May 1997 
decision, the Board found as a fact that the service-
connected peptic ulcer disease was asymptomatic, and denied 
entitlement to a rating in excess of 10 percent for that 
disorder.  

The evidence shows that the veteran received training as an 
airplane pilot through a VA vocational rehabilitation 
program, but has never secured employment as a commercial 
pilot.  He worked for a flight school as a recruiter of 
students.  In VA Form 21-4192 dated in November 1992, the 
flight school reported that the veteran worked 40 hours per 
week from December 1990 to June 1992 as an admissions 
representative, and earned $28,811 in the previous 12 months.  
The personnel director stated that the veteran resigned his 
position as an admissions representative because he wanted to 
"get on with his life."  In March 1994, the personnel 
director reported that the veteran was rehired in mid-October 
1993 to work as an admissions representative, but his 
employment was terminated on December 1, 1993, because of the 
closure of the sales territory he was hired to serve.  It was 
shown that the veteran earned $3,374.55 during his employment 
from mid-October to December 1, 1993.

In a May 1994 letter from a private podiatrist, it was 
reported that the veteran was seen in that month, and had 
continued complaints of right foot pain.  The podiatrist 
stated that the veteran's foot pain prevented him from 
standing or walking for an extended period of time.  It was 
also noted that the veteran "has been unable to secure full 
employment due to his inability to ambulate and carry on 
normal physical activities regarding his foot."  The claims 
file, however, remains otherwise devoid of competent and 
probative evidence from any source that includes clinical 
findings showing that the veteran's bilateral pes planus, or 
his other service-connected disabilities, increased in 
severity from the time he was working full time in late 1993 
as an admissions recruiter for the flight school until he 
secured another full-time job later in 1994.

A VA medical examination of the veteran in July 1994 showed 
no effusion or redness of either knee, and neither knee was 
warm to the touch.  There was no instability or laxity of the 
right or left knee, although there was pain on motion.  Range 
of motion of both knees was to zero degrees on extension and 
to 100 degrees on flexion.  Both knees had crepitance on 
motion, and the left knee had tenderness on motion.  In 
pertinent part, the diagnoses were postoperative status right 
bilateral meniscectomy and repair of lateral collateral 
ligament on the right, with probable residual degenerative 
joint disease, moderately severe; and postoperative status 
left patellectomy with mild residual degenerative arthritis.  

On VA medical examination in November 1995, the veteran had a 
normal gait, but there was an obvious bony deformity visible 
in the right knee.  There was marked crepitus on ranges of 
motion, bilaterally.  The ligamentous structures of each knee 
were intact medially, laterally, anteriorly, and posteriorly.  
No effusion was evident in either knee, but both exhibited 
medial and lateral joint line tenderness.  The range of 
motion of the knees was to zero degrees on extension to 85 
degrees on flexion, bilaterally.  The diagnosis, in pertinent 
part, was advanced degenerative joint disease of both knees.

At a personal hearing in August 1995, the veteran testified 
concerning various problems had had with his service-
connected disabilities, and reported that his disabilities 
had caused him problems in obtaining and maintaining 
employment.  He stated that he had been working for a 
transportation management company since October 27, 1994.  He 
stated that he had missed 47 days of work because of his 
service-connected disabilities of the knees and feet.  

In December 1995, a medical report was received from a 
private physician who reported that the veteran had 
difficulty walking and climbing stairs, but found reasonable 
comfort when resting.  The diagnosis was advanced 
degenerative joint disease of both knees, and it was reported 
that the veteran was a candidate for total knee replacement 
of both knees.  In December 1995, a different private 
podiatrist reported his recommendation that the veteran have 
foot surgery.  

In March 1997, a manager of a transportation management 
company reported that the veteran had been employed as a 
recruiter at that firm from October 27, 1994, to February 21, 
1996.  It was reported that the quality and quantity of the 
veteran's work had been excellent, but chronic knee pain had 
caused him to miss many weeks of work, and the company needed 
recruiters who could work everyday.

October 1997 records furnished by the Social Security 
Administration (SSA) reflect the veteran was found by that 
agency to have become disabled for the purpose of entitlement 
to SSA benefits on February 21, 1996.  The SSA finding was 
based on the medical records reflecting a primary diagnosis 
of degenerative arthritis in multiple joints.  

On VA Form 21-8940, received in April 1998, the veteran 
reported that his service-connected bilateral knee and 
bilateral feet disabilities affected his full-time employment 
on December 1, 1993, and that was the last date he worked 
full time.  However, on the same form, he also reported that 
he worked 45 hours per week as a recruiter for the 
transportation management company from October 1994 to March 
1996.  The veteran also reported in the application that he 
had completed one year of college.  

At the July 1999 video conference hearing, the veteran 
testified that his prior employment consisting of minimum 
wage work with no responsibilities.  He recalled that he 
worked for approximately one and a half years at the flight 
school, beginning in 1991, and that it had been a "fairly 
decent" year.  He recalled that he was rehired by the flight 
school beginning in 1993, but had difficulty during that 
period of employment and had to take a lot of time off from 
work.  Regarding his employment with the transportation 
management company, the veteran reported that he very much 
enjoyed working in that position.  However, his disabilities 
flared up, and lead to surgical procedures in 1997 and 1998 
for the total replacement of both knees.  When questioned on 
the matter, the veteran affirmed that he had worked 
approximately 45 hours per week for the transportation 
company until February 1996.  

The veteran furnished additional evidence at the video 
conference hearing, consisting of a record from the SSA 
listing his yearly earnings from 1951 to 1996.  The record 
reflects that he reported earnings of $24,999 in 1991; 
$23,425 in 1992; $10,616 in 1993; $5,754 in 1994; $23,271 in 
1995; and $5,705 in 1996.  The SSA report also reflects that, 
between 1975 and 1990, there were only four years (1976, 
1982, 1983, 1984) during which the veteran reported earned 
income.  The veteran's representative contended at the 
hearing that entitlement to a TDIU should have been 
considered as early as 1975, as the evidence indicates that 
the veteran reported no earned income as far back as that 
year.  The representative further contended that the veteran 
"wasn't able to get a job, nobody was hiring for people with 
sedentary jobs.  There just wasn't that type of income at 
that time."

On the facts of this case, considering that the evidence 
reflects that the veteran was a full-time employee of a 
transportation management company from October 1994 through 
February 21, 1996 (and despite the fact that he was absent 
from work for many weeks due to his service-connected knee 
and foot disabilities), the Board finds that entitlement to a 
TDIU did not arise until his most recent employer determined 
that he was no longer able to work in the sedentary position 
which he held during that period of time.  Accordingly, the 
appropriate effective date for the grant of TDIU is February 
22, 1996, as that is the earliest date on which it is 
factually ascertainable that entitlement to a TDIU arose.  As 
stated by the Board in the December 1999 decision, and 
concluded again in the decision at hand, it simply is not 
factually ascertainable that the veteran was unable to engage 
in substantially gainful employment due to his service-
connected disabilities prior to February 22, 1996.  Thus, the 
Board finds that entitlement to an effective date earlier 
than February 22, 1996, for a grant of entitlement to TDIU is 
not established.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A careful examination of the nature of the veteran's 
employment, his medical evaluations, and the testimony 
provided by him at the July 1999 video conference hearing 
support the conclusion that, since 1991, the veteran was 
engaged in "substantially gainful employment," and not 
entitled to a total rating for compensation based on 
individual unemployability.

In this respect, the record shows that regarding his 
education, the veteran has reported having completed one year 
of college, and has been employed for several years as a 
sales representative for a flight school and transportation 
management company.  While the medical evidence reflects that 
the veteran's service-connected bilateral knee and foot 
disabilities, and his peptic ulcer disease did, in fact, 
hinder his job performance to some extent, the evidence does 
not show that he was impaired to such a degree that he was 
precluded from all securing or performing of substantially 
gainful employment.  There is competent evidence that the 
veteran could perform less strenuous work and the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities precluded 
substantially gainful employment, consistent with his 
educational and employment backgrounds, prior to February 22, 
1996.  

While a podiatrist noted in May 1994 that the veteran has 
been unable to secure "full" employment due to his 
inability to ambulate and carry on normal physical 
activities, it is apparent that such was based on history 
provided by the veteran rather than an opinion that the 
veteran was unemployable.  Moreover,  the record contains 
competent evidence that the veteran did engage in such 
employment after that evaluation, to include in 1995 and 
early 1996.  Employment and income statements show that he 
continued to work and earn approximately the same amount of 
money in 1995 and early 1996 that he did in the early 1990s.  
The overwhelming weight of the evidence indicates that he 
could and did in fact work during much of the period of time 
in question, to include more than 40 hours a week.  A manager 
of a transportation management company reported in March 1997 
that the veteran had been employed as a recruiter at that 
firm from October 27, 1994, to February 21, 1996.  It was 
noted that chronic knee pain had caused him to miss many 
weeks of work, but that the quality and quantity of the 
veteran's work had been excellent and  that the veteran could 
no longer work as of February 22, 1996 (emphasis added).  
This is the date that his Social Security disability began 
and, in the Board's judgment, by a preponderance of the 
evidence, that is the earliest date that it can be factually 
ascertained that he could no longer engage in substantially 
gainful employment.   

The fact that the veteran experienced periods of unemployment 
prior to February 22, 1996, is not enough.  The question is 
whether, prior to that date, his service-connected disorders 
- without regard to any nonservice-connected disorders or 
advancing age - made him incapable of performing the acts 
required by employment.  See Van Hoose, 4 Vet. App. 361.  The 
veteran has not presented, nor has the Board found, 
circumstances that place him in a different position prior to 
February 1996 than other veterans similarly disabled.  For 
the veteran to prevail on a claim based on unemployability 
prior to February 1996, it is necessary that the record 
reflect some factor which takes his case outside the norm of 
such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (2000); Van Hoose, 
4 Vet. App. 361.  The veteran underwent a number of 
examinations during the period of time in question.  After a 
review of those records, along with all of the other relevant 
evidence of record, the Board finds that, prior to February 
22, 1996, the veteran's combined service-connected 
disabilities were not so severely disabling as to render him 
or the average person similarly situated unable to secure and 
follow substantially gainful employment, and the 
preponderance of the evidence is against a finding that these 
conditions would render him individually unable to follow a 
substantially gainful occupation prior to that date.

The Board finds that the record does not contain a claim for 
a TDIU between the Board's final decision in April 1991, and 
the preponderance of the evidence dated prior to February 
1996 is against a finding that the veteran's service-
connected disabilities precluded employment during the year 
prior to receipt of the claim for a TDIU, or at any time 
prior to February 22, 1996.  Considering only the service-
connected disorders, the Board finds that the veteran could 
and did perform substantially gainful employment prior to 
February 22, 1996.  Accordingly, the correct effective date 
is the date that the evidence shows the veteran became 
unemployable due to his service-connected disabilities, i.e., 
February 22, 1996, and, therefore, an earlier effective date 
is not warranted.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  As the preponderance of the evidence is against 
the claim for an earlier effective date for a TDIU, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date earlier than February 22, 1996, for a grant 
of a TDIU is denied.


REMAND

The veteran's service-connected pes planus, with weak feet, 
hallux valgus, and degenerative changes, is currently 
evaluated 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2000). 

Regarding the most recent symptoms of record related to the 
veteran's pes planus disability, his testimony at the July 
1999 video conference hearing reflects that his bilateral 
foot pain is greater than the pain he experiences in his 
knees, which are both service connected, each rated 30 
percent disabling.  In essence, the veteran appears to claim 
that the symptoms of his bilateral pes planus have increased 
in severity since the last time they were fully evaluated on 
VA examination.

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The duty to assist includes obtaining an adequate VA 
examination; this duty is not discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  When a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is inadequate to rate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).

In this case, the claims file reflects that the most recent 
medical evidence of record pertaining to the service-
connected pes planus disability consists of SSA medical 
reports dated in 1997, and VA medical records dated through 
June 2000.  The most recent VA medical evidence, however, 
does not reflect a current examination specific to the 
veteran's bilateral foot disorder.  The veteran claims 
increased bilateral foot disablement since his last VA 
compensation examination.  Moreover,  the Court order/joint 
motion mandates that such an examination be accomplished and 
that the evaluation must include consideration of 38 C.F.R. 
§§ 4.40, 4.45; and DeLuca v. Brown, 8 Vet. App. 202 (1997).  
Those regulations and Deluca, in part, require consideration 
of limitation of movement, weakened movement, excess 
fatigability, and incoordination, and pain, due exclusively 
to the service-connected disability.

The Board is cognizant of Johnson v. Brown, 9 Vet. App. 7, 11 
(1996), wherein the Court held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.   The 
applicable diagnostic code in this case, 5276, which relates 
to flat feet, is not predicated on a limited range of motion 
alone.  In fact, the rating criteria does not even include 
limited range of motion.  However, the Board is also aware of 
Stegall v. West, 11 Vet. App. 268 (1998), wherein the Court 
has held that a remand by the Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  The Court further held 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans' Affairs a concomitant duty to ensure 
compliance with the terms of the remand, either personally or 
as [] "the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Under these 
circumstances, the Board must direct the RO to ensure that 
the requested examination includes consideration of the 
factors outlined in DeLuca.
 
In light of the Court order and the veteran's testimony 
indicating that his bilateral foot disorder has increased in 
severity in recent years, the Board finds that an additional 
medical examination is warranted, and the claim must be 
adjudicated with consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000).  The RO must also comply with 
the duty to assist provisions contained in VCAA. 

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (2000).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examination; and provide that when entitlement to an 
increase in benefits cannot be established or confirmed 
without a current VA examination and the claimant, without 
"good cause," fails to report for such examination, the 
claim shall be denied.  38 C.F.R. § 3.655(b) (2000). 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his pes planus disability 
since his 1997 SSA medical examinations.  
After obtaining any necessary 
authorization(s), the RO should attempt 
to secure copies of all identified 
records not already in the claims folder 
and associate them with the record.  38 
C.F.R. § 3.159 (2000).

2.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001). 

3.  The RO should arrange for the veteran 
to be scheduled for VA medical 
examination to determine the severity of 
his service-connected bilateral pes 
planus. The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  The examiner should note 
whether these is any pronation, 
abduction, or tenderness of plantar 
surfaces of the feet; inward 
displacement, spasm of the tendo-achillis 
on manipulation; and whether the veteran 
uses orthopedic shoes or appliances.  The 
examiner should comment on the presence 
or absence of less movement than normal, 
more movement than normal, instability, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, swelling, 
and pain on movement.  The examiner 
should assess the effect of the bilateral 
pes planus on the veteran's ability to 
function and the degree of functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
of the feet.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the claim for an increased 
rating for bilateral pes planus.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes). 

 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



